Action for the *805death of plaintiff’s intestate, caused by a fall from a window which he was washing. Judgment for plaintiff unanimously affirmed, with costs. There is sufficient support in the record for the findings of the jury, namely, that after defendant’s attention was called to the defective condition of the window, it agreed to, and did, make some repairs, but in such a negligent manner that the window gave way and caused the intestate’s death without any contributory negligence on his part. Present — Lazansky, P. J., Hagarty, Scudder, Tompkins and Davis, JJ.